Citation Nr: 9911651	
Decision Date: 04/29/99    Archive Date: 05/06/99

DOCKET NO.  97-21 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Detroit, Michigan


THE ISSUE

Entitlement to an increase in an apportionment of Department 
of Veterans Affairs (VA) improved disability pension 
benefits.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran served on active duty from February 1946 to 
August 1947.  The currently recognized appellant is his 
estranged spouse.  

In a special apportionment decision dated in October 1995 the 
Department of Veterans Affairs (VA) Regional Office, Detroit, 
Michigan, awarded the appellant an apportionment of the 
veteran's improved disability pension of $100 per month 
effective May 1, 1995.  In May 1996 the appellant submitted a 
statement for the purpose of increasing her apportionment of 
disability pension benefits.  In the statement she reported 
that she had paid unreimbursed medical expenses in 1995 and 
requested that they be considered.  Later in May 1996 the 
regional office held that the unreimbursed medical expenses 
could not be considered because they were not paid directly 
by the veteran.  The appellant appealed from that decision.  


REMAND

The record reflects that the veteran has been in receipt of 
improved disability pension benefits for a number of years.  
His awards have included an additional allowance for a 
dependent spouse, the appellant.  

In March 1995 the appellant submitted a claim for an 
apportionment of the veteran's disability pension benefits 
since they were separated.  In a special apportionment 
decision dated in October 1995 the appellant was awarded an 
apportionment of the veteran's improved disability pension 
benefits of $100 per month effective May 1, 1995.  

On the veteran's March 1996 eligibility verification report, 
he included the $420 in unreimbursed medical expenses paid by 
his spouse along with the unreimbursed medical expenses paid 
by him.  An award of April 1996 apparently only counted the 
medical expenses the veteran reported that he paid.  It is 
not apparent from the record that the veteran was informed 
that all the medical expenses he reported had not been 
considered.  The Board notes that under 38 C.F.R. 
§ 3.272(g)(1)(i) unreimbursed medical expenses will be 
excluded from countable income when they were or will be paid 
by a veteran or the veteran's spouse for medical expenses of 
the veteran or his spouse. 

In May 1996 the appellant submitted a statement repeating the 
veteran's statement as to her payment of unreimbursed medical 
expenses of about $420 during 1995.  Later in May 1996 the 
regional office held that the unreimbursed medical expenses 
paid by the appellant could not be deducted for the purpose 
of increasing her apportionment of improved disability 
pension benefits.  The basis for the decision was that 
although the veteran was permitted to claim reimbursement of 
medical expenses he paid for his own medical care or for 
someone he was under a legal obligation to support, the 
appellant was not entitled to reimbursement for the 1995 
medical expenses she had paid.  It would appear that this 
letter did not consider the actual wording of 38 C.F.R. 
§ 3.272(g)(1)(i), as cited above.  That is to say, it appears 
that the veteran should have been given credit for the 
applicable portion of the medical expenses of his estranged 
spouse as well as his own unreimbursed medical expenses.  

The Board does note that the regional office was correct in 
noting in the May 1996 letter that the current appellant 
could not directly receive reimbursement for the medical 
expenses she claimed.  However, claims must be construed in a 
manner favorable to an appellant, if possible.  In May 1996, 
the appellant, in effect, submitted a claim which could be 
construed as a claim for an increase in her apportionment of 
the improved disability pension benefits, by an amount 
sufficient to cover her medical expenses.  Such a 
construction would necessarily involve the veteran as a 
party, since his benefits could be affected by any 
determination.  

In view of the aforementioned matters, the case is REMANDED 
to the regional office for the following action:  

1.  The regional office should recognize 
the appellant's May 1996 claim as claim 
for an increase in the apportionment of 
the veteran's improved disability 
pension, including obtaining financial 
information from the veteran and 
appellant.  The regional office should 
also recalculate the veteran's countable 
income for pension purposes, considering 
all unreimbursed medical expenses.  The 
veteran's correct countable income would 
be necessary in order to correctly 
consider the relative incomes of the 
veteran and appellant.  A special 
apportionment decision should then be 
prepared regarding the appellant's 
request for an increase in the 
apportionment.  

2.  Thereafter, the appellant, and her 
representative and the veteran and his 
representative should be sent a 
supplemental statement of the case and be 
afforded the appropriate time in which to 
respond.  A copy of the original April 
1997 statement of the case should also be 
sent to the veteran and his 
representative for review and comment.  

When the above action has been completed, the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  No action is required by either the 
appellant or veteran until they receive further notice.  

The purposes of this REMAND are to obtain clarifying 
information and also to ensure that the requirements of due 
process of law are satisfied.  The Board intimates no opinion 
as to the disposition warranted in this case pending 
completion of the requested action.  


                                    
_______________________________
ROBERT D. PHILIPP
Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1996).


   

                                                                                                                                   
	




